                 UNITED STATES
       Case 1:16-cv-08339-JGK     DISTRICT
                              Document 32 FiledCOURT
                                                12/20/18 Page 1 of 6
                                for the
                    SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------X
  MARY BAYLES,
                                      Plaintiff,
                                                              CIVIL ACTION NO.: 16-8339
                      -against-
                                                              HON. John G. Koeltl
  SULEJMAN FIDA, Individually, SULEJMAN
  FIDA, in his official capacity, FIDA AND SON
  CONSTRUCTION CORP, and AMIT FIDA,                           AMENDED COMPLAINT



                                      Defendants.
  --------------------------------------------------------X


       Plaintiff, MARY BAYLES (hereinafter “Plaintiff”), by and through her counsel, THE

DEARIE LAW FIRM, P.C., pursuant to Rule 15 of the FRCP, hereby files her First Amended

Complaint. The Complaint shall be amended to add AMIT FIDA as a Defendant party in this

action, and the Amended Complaint of the action will read as follows:
     Case 1:16-cv-08339-JGK Document 32 Filed 12/20/18 Page 2 of 6

                   UNITED STATES DISTRICT COURT
                              for the
                  SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
MARY BAYLES,
                                    Plaintiff,
                                                                CIVIL ACTION NO.: 16-8339
                    -against-
                                                                HON. John G. Koeltl
SULEJMAN FIDA, Individually, SULEJMAN
FIDA, in his official capacity, FIDA AND SON
CONSTRUCTION CORP, and AMIT FIDA,                               AMENDED COMPLAINT



                                    Defendants.
--------------------------------------------------------X

 I. Parties in this complaint:

          a. Plaintiff:                  Mary Bayles
                                         2811 Springfield Avenue
                                         Potts Point, New South Wales
                                         Australia 2011

          b. Defendant No. 1:            Sulejman Fida, Individually
                                         43 Amador Street
                                         Richmond County, New York City
                                         New York State 10303

          c. Defendant No. 2:            Sulejman Fida, in his official capacity
                                         43 Amador Street
                                         Richmond County, New York City
                                         New York State 10303

          d. Defendant No. 3:            Fida and Son Construction Corp
                                         70 Chapin Avenue
                                         Richmond County, New York City
                                         New York State 10304

          e. Defendant No. 4:            Amit Fida
                                         43 Amador Street
                                         Richmond County, New York City
                                         New York State 10303
   Case 1:16-cv-08339-JGK Document 32 Filed 12/20/18 Page 3 of 6




II. Basis for Jurisdiction:

       a. Basis for federal court jurisdiction:
                  Federal Question                   ✔Diversity of Citizenship

       b. State of citizenship of each party:
                  Plaintiff state of citizenship:             New South Wales, Australia



                  Defendant No. 1 state of citizenship:       New York State

                  Defendant No. 2 state of citizenship:       New York State

                  Defendant No. 3 state of citizenship:       New York State

                  Defendant No. 4 state of citizenship:       New York State




III. Statement of Claim:

      a. Where did the events giving rise to your claim occur?

         East 27th Street and Madison Avenue, County, City and State of New York.


      b. What date and approximate time did the events giving rise to your claim occur?

         May 24, 2016 at approximately 4:35pm.


      c. Facts:

         On Tuesday, May 24, 2016, at approximately 4:35pm, Plaintiff MARY BAYLES
         was a pedestrian, crossing East 27th Street, in the crosswalk, on the west side of
         Madison Avenue, New York, New York, from the southwest to northwest
         corner.

         At the same time and place, Defendant No. 1, SULEJMAN FIDA and/or
         Defendant No. 4, AMIT FIDA, was operating a motor vehicle, owned by
         Defendant No. 3, FIDA AND SON CONSTRUCTION CORP, traveling
         northbound on Madison Avenue and making a left turn onto East 27th Street, New
         York, New York.

         As Plaintiff MARY BAYLES was crossing East 27th Street, in the crosswalk, the
         motor vehicle operated by Defendant No. 1, SULEIMAN FIDA and/or Defendant
         No. 4, AMIT FIDA, negligently failed to yield to Plaintiff pedestrian in said
         crosswalk, and caused Defendant's vehicle to strike Plaintiff MARY BAYLES.
Case 1:16-cv-08339-JGK Document 32 Filed 12/20/18 Page 4 of 6
     After striking and driving over Plaintiff, Defendant No. 1, SULEIMAN FIDA
     and/or Defendant No. 4, AMIT FIDA, left the scene of the accident before police
     arrived. The hit and run was witnessed by at least two pedestrians, named in the
     police report.

      As a direct and proximate result of Defendants' negligence, Plaintiff MARY
      BAYLES suffered painful and permanent bodily injuries, which forced each
      Plaintiff to undergo prolonged medical treatment, incur medical expenses, loss of
      income and significant pain and suffering.
         Case 1:16-cv-08339-JGK Document 32 Filed 12/20/18 Page 5 of 6




     IV. Injuries

            As a result of the incident, Plaintiff suffered the following injuries.

            Plaintiff suffered the following injuries to her Right foot and leg: (1) Displaced
            comminuted distal fibular diaphyseal fracture with apex dorsal; (2) Displaced
            intra­ articular fracture of the lateral aspect of the distal tibia; (3) Displaced
            intra-articular fracture of the medial malleolus; (4) Calcaneal avulsion fracture;
            (5) Nondisplaced navicular fracture; (6) Nondisplaced intra-articular fracture at
            the second proximal phalangeal base; (7) Marked soft tissue swelling; (8)
            Innumerable moderate-sized radio dense foreign bodies present throughout the
            soft tissues of the Right foot; (9) Subcutaneous emphysema; (10) Widening of
            the posterior tibiotalar joint; (11) Large laceration.

            Plaintiff suffered the following injuries to her Left foot and leg: (1)
            Comminuted transverse fracture at the medial malleolus; (2) Oblique fracture
            of the lateral malleolus; (3) Disruption of ankle mortise with surrounding soft
            tissue swelling; (4) Early filling of the right venous system in the calf and right
            popliteal and superficial femoral vein, likely related to inflammation/increase
            vascularity at the right lower extremity.

            Plaintiff has undergone nine (9) surgeries since the date of accident.


    V. Relief

            Plaintiff demands judgment against Defendant No. 1, SULEIMAN FIDA,
            Individually, Defendant No. 2, SULEIMAN FIDA, in his official capacity,
            Defendant No. 3, FIDA AND SON CONSTRUCTION CORP, and Defendant
            No. 4, AMIT FIDA, for damages, interest, attorney's fees and costs of litigation,
            as well as such other relief as the Court may deem, in excess of SEVENTY
            FIVE THOUSAND DOLLARS ($75,000.00).


 I declare under penalty of perjury that the foregoing is true and correct.


Signed this 20th day of December, 2018.
Case 1:16-cv-08339-JGK Document 32 Filed 12/20/18 Page 6 of 6
